Citation Nr: 1013474	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  98-00 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for glaucoma, to include 
as secondary to service-connected nicotine dependence.  

2.	Entitlement to service connection for residuals of a 
stroke, to include as secondary to service-connected nicotine 
dependence.  

3.	Entitlement to service connection for a circulatory 
disorder of the legs, to include as secondary to service-
connected nicotine dependence.  

4.	Entitlement to an increased initial disability rating for 
service-connected left thoracic radiculopathy, currently 
evaluated as 20 percent disabling.  

5.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected disorders 
(TDIU).  




REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from January 1953 to November 
1954.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

Parenthetically, an issue of service connection for 
degenerative changes in the thoracic spine has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

REMAND

In a November 2009 Joint Motion filed by the parties to this 
matter, it was agreed that additional medical inquiry is 
warranted here.  

In short, the parties are seeking VA examination reports and 
opinions which comply with instructions noted in previous 
Board remands.  See Stegall v. West, 11 Vet.App. 268 (1998).    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  With regard to the service 
connection claims on appeal:  The 
Veteran should be scheduled for VA 
examinations with specialists to 
determine the etiology, nature, and 
severity of the disorders underlying 
the Veteran's service connection claims 
(i.e., glaucoma, residuals of stroke, 
circulatory disorders of the legs).  

2.  The claims file must be made 
available to and reviewed by the 
examiners in conjunction with the 
examinations, and each examination 
report should reflect that such a 
review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The Veteran's complaints 
should be recorded in full.  

3.  Each examiner should state 
clearly whether or not the 
Veteran has his claimed disorder.  
If the examiner finds that the 
Veteran does not have the claimed 
disorder, medical inquiry with 
regard to that particular claimed 
disorder should cease.  

4.  If it is concluded that the 
Veteran does have his claimed 
disorder, the examiner should 
provide opinions as to whether it 
is at least as likely as not 
(probability of 50 percent or 
greater) that the diagnosed 
disorder (glaucoma, residuals of 
stroke, or circulatory disorders 
of the legs) relates either (1)  
to service or (2) to the 
Veteran's service-connected 
nicotine dependence.  

5.  Each examiner must review the 
claims file - to include the 
service treatment records, 
private treatment records and 
reports, and VA treatment records 
and reports - prior to rendering 
the opinion.  Each examiner must 
specifically state that the 
claims file had been reviewed 
prior to rendering the respective 
opinion.  Each examiner must - in 
its discussion of whether the 
Veteran has his claimed disorder 
and, if so, whether it relates to 
service or to nicotine addiction 
- discuss the relevant evidence, 
whether it be service treatment 
records, private medical 
evidence, or VA medical evidence.  
And each examiner must support 
conclusions reached with a 
rationale.  

6.  With regard to the claim for 
increased rating for radiculopathy in 
the thoracic spine:  The Veteran should 
be scheduled for a VA examination with 
a specialist to determine the nature 
and severity of the service-connected 
disorder involving the thoracic spine.  
All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
Veteran's complaints should be recorded 
in full.  

7.  This examiner should measure 
the Veteran's range of motion in 
his spine.  In doing so, this 
examiner should address any 
functional loss associated with 
any weakness, pain on motion, 
excess fatigability, and 
incoordination associated with 
the thoracic spine disorder.  The 
examiner should measure the 
Veteran using active and passive 
motion, and using weight bearing 
and non-weight bearing motion.  
In his or her report, the 
examiner should specifically note 
the Veteran's range of motion, 
and specifically note any 
limitation of motion associated 
with these factors.  

8.  The examiner must review the claims 
file - to include all the relevant 
private and medical evidence of record, 
and the Veteran's own statements 
regarding disability - prior to 
rendering the report.  The examiner 
must specifically state that the claims 
file had been reviewed prior to 
rendering the report.  The examiner 
must discuss the relevant evidence, 
whether it is private or VA medical 
evidence.  And the examiner must 
support conclusions reached with a 
rationale.  

9.  The RO should then readjudicate the 
issues on appeal, to include the 
Veteran's claim for a TDIU.  If a 
determination remains unfavorable to the 
Veteran, the RO should issue a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


